Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-7, 11, 12, and 24-29 are pending and rejected. Claims 8-10, 13-23, and 30-34 are withdrawn. Claim 1 is amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
	 
Claims 1-7, 11, 12, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, 2017/0338472 A1 (hereinafter Zhamu ‘472) in view of Zhamu, US 2017/0225233 A1 (hereinafter Zhamu ‘233), Jang, US 2017/0166722 A1 (note: second inventor is used to distinguish between Zhamu references), and Matsuno, US 2017/0117583 A1.
Regarding claims 1-3, and 12, Zhamu ‘472 teaches a method of producing a graphene-embraced or graphene-encapsulated electrode active material directly from a graphitic material (abstract), said method comprising: 
a) mixing multiple particles of a graphitic material and milling media in a first impacting chamber of a first energy impacting apparatus (mixing multiple particles of a graphitic material in an impacting apparatus, where impacting balls can also be included, 0050 and 0100, such that the graphitic material will be mixed with milling media); 
b) operating said first energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said particles of graphitic material and transferring said peeled graphene sheets to surfaces of said milling media to produce graphene- embraced milling media inside said first 
c) mixing said graphene-embraced milling media and multiple particles of a solid electrode active material in a second impacting chamber of a second energy impacting apparatus, wherein said second impacting chamber is the same or different than said first impacting chamber and said second energy impacting apparatus is the same or different than the first energy impacting apparatus (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic particles, to transfer the graphene sheets to the surface of the carrier particles to produce graphene-coated inorganic particles, 0051 and 0100, where the process is done in the same impacting chamber and since the graphene is transferred from the impacting balls to the inorganic particles this indicates that they are mixed in the apparatus); and 
d) operating said second energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphene-embraced milling media and transferring said peeled graphene sheets to surfaces of said multiple particles of an electrode active material to produce graphene-embraced or graphene-encapsulated particles of electrode active material inside said second impacting chamber (where the graphene sheet-coated impacting balls subsequently impinge upon the solid carrier particles, i.e. inorganic particles, to transfer 
e) recovering said graphene-embraced or graphene-encapsulated particles of electrode active material from said second impacting chamber (0052).
Zhamu ‘472 does not teach mixing the graphitic material and the milling media in a first impacting apparatus that contains no electrode active material. Zhamu ‘472 teaches that when using impacting balls the graphene sheets are peeled off the by the impacting balls and transferred to the surfaces of the impacting balls first and then subsequently transferred to the surfaces of the electrode active material particles when they impinge on the active particles in a process that is referred to as “indirect transfer” (0100). They teach that the electrode active material includes materials such as aluminum and tin (0060).
Zhamu ‘233 teaches a method of producing a graphene-reinforced inorganic matrix composite directly from a graphitic material, the method comprising mixing multiple particles of a graphitic material and multiple particles of an inorganic solid carrier material to form a mixture in an impacting chamber of an energy impacting apparatus, operating the energy impacting apparatus with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphitic material and transferring the graphene sheets to surface of solid inorganic carrier material particles to produce graphene coated or graphene-embedded inorganic particles inside 
From the teachings of Zhamu ‘472 and Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the graphene particles with milling media in a first impacting apparatus so as to peel the graphene layers from the graphitic source material using impacting balls and then to have subsequently mixed the graphene-embraced impacting balls with the electrode active material in a second impacting apparatus 
Further, according to MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, since Zhamu ‘472 indicates that an indirect transfer process is suitable for forming graphene-embraced active material, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have first mixed the impacting 
Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233 multiple particles of a graphitic material will be mixed with milling media in a first impacting chamber of a first energy impacting apparatus where the chamber contains no electrode active material, the chamber will be operated with a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the particles of graphitic material and transferring the peeled graphene sheets to surfaces of the milling media to produce graphene-embraced milling media inside the first impacting chamber containing no electrode active material, and then the graphene-embraced milling media will be mixed with multiple particles of a solid electrode active material in a second impacting chamber of a second energy impacting apparatus that is operated at a frequency and intensity for a length of time sufficient for peeling off graphene sheets from the graphene-embraced milling media and transferred to the surfaces of the solid electrode active material to produce graphene-embraced particles of electrode active material followed by recovering the graphene-embraced electrode active material.
Zhamu ‘472 further teaches that the impacting balls may be stainless steel or zirconia, for example (0100). Zhamu ‘233 also teaches that the impacting media may contain balls of metal, glass, ceramic, or organic materials (0117).
	They do not teach that the impacting balls are formed from the materials of claim 3.

	From the teachings of Zhamu ‘233 and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected organic impacting balls formed from harder polymer particles such as polyethylene, polypropylene, nylon, acrylonitrile butadiene styrene (ABS), polystyrene, high impact polystyrene, etc. because Zhamu ‘233 indicates that organic materials are suitable for use as impacting balls in a process similar to that of Zhamu ‘472 and Jang indicates that the above listed organic materials are more capable of peeling off graphene sheets from graphite particles as compared to soft polymer claim 3.
Zhamu ‘472 in view of Zhamu ‘233 and Jang do not teach that the crystal structure of the particles of solid electrode active material is not damaged in the process.
Zhamu ‘472 further teaches that the particles of electrode active material are an anode active material selected from the group consisting of:
(A) lithiated and un-lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); 
(B) lithiated and un-lithiated alloys or intermetallic compounds of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Ni, Co, or Cd with other elements; 
(C) lithiated and un-lithiated oxides, carbides, nitrides, sulfides, phosphides, selenides, and tellurides of Si, Ge, Sn, Pb, Sb, Bi, Zn, Al, Ti, Fe, Ni, Co, or Cd, and their mixtures, composites, or lithium-containing composites; 
(D) lithiated and un-lithiated salts and hydroxides of Sn; 
(E) lithium titanate, lithium manganate, lithium aluminate, lithium-containing titanium oxide, lithium transition metal oxide; and combinations thereof (0060), i.e. materials as required by claim 12. 

From the teachings of Matsuno, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu ‘472 in view of Zhamu ‘233 and Jang to have optimized the conditions of the impacting apparatus when mixing the graphene-embraced milling media and the active material particles as to not damage the crystal structure of the active material particles because Matsuno indicates that it is desirable to not damage the crystal structure of active materials used in a battery where they can be undamaged after pulverizing by correlating the pulverizing conditions with the material, where claim 12 and using milling media materials meeting the requirements of claim 3, the resulting process is also expected to result in not damaging the crystal structure of the active particles. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
As to the graphitic material never being intercalated, oxidized, or exfoliated and not including previously isolated graphene sheets, Zhamu ‘472 further teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets, where the chamber also does not include previously isolated graphene sheets, where the material is understood to be the starting material such that it will be contained in the first impacting apparatus so as to be peeled using the impacting balls (abstract and 0048). Zhamu ‘233 also teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets (0051). Therefore, in the process 
Regarding claim 4, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1, where Zhamu ‘233 and Jang suggest using organic impacting balls.
	As discussed above for claim 1, Zhamu ‘233 teaches a process similar to that of Zhamu ‘472, where the impacting balls can be metal, glass, ceramic, or organic materials (0117). Zhamu ‘233 further teaches that the impacting balls or media may contain balls having a size in the range of 1 mm to 20 mm, where the shape may be spherical, needle like, cylindrical, conical pyramidal, rectilinear, or other shapes (0117). Therefore, they indicate that the shape may be regular, i.e. spherical, with a size within the claimed range, where the size of a sphere having a diameter of 1 mm to 20 mm will have a volume of less than 10 cubic centimeters. 
	From the teachings of Zhamu ‘233, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno to have used impacting balls having regular or irregular shapes with a size less than 10 cubic centimeters because Zhamu ‘233 indicates that such a shape and size is suitable for peeling graphene sheets from a graphitic material using organic impacting balls so as to be transferred onto another particle. Therefore, in the process of Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno, the impacting media will have a size within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 5, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embrace electrode active material into a battery electrode (abstract and 0052). 
Regarding claim 6, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches incorporating the graphene-embraced particles of electrode active material and residual graphitic material into a battery electrode wherein the residual graphitic material is used as a conductive filler in the battery electrode (0053).
Regarding claim 7, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the particles of solid electrode active material contain pre-lithiated or pre-sodiated particles having up to an amount of 0.1% to 30% by weight of Li or Na ions where the particles are intercalated with the ions by electrochemical charging and then wrapped or embrace by graphene sheets (0055), such that the particles will be pre-lithiated or pre-sodiated prior to step (a) so as to provide a previous step of electrochemical charging. Therefore, they suggest pre-lithiating or pre-sodiating the particles with an amount of lithium or sodium ions within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 11, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches exposing the graphene-embraced electrode active material to a liquid or vapor of a conductive material that is conductive to electrons and/or ions of lithium, sodium, magnesium, aluminum, or zinc (0059).
Regarding claim 24, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the electrode active material particles include powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods, having a diameter or thickness from 10 nm to 20 microns (0068), such that the diameter or thickness is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 25, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 24. Zhamu ‘472 further teaches that the inorganic material includes powder, flakes, beads, pellets, spheres, wires, fibers, filaments, discs, ribbons, or rods having a diameter thickness from 10 nm to 20 microns (0068), such that the size overlaps the range of instant claim 25. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 26, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the graphitic material is selected from natural graphite, synthetic graphite, highly oriented pyrolytic graphite, graphite fiber, graphitic nanofiber, graphite fluoride, chemically modified graphite, meso-carbon micro-bead, semi-crystalline graphite, or a combination thereof (0069). 
	Regarding claim 27, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the energy impacting apparatus may be selected from a vibratory ball mill, planetary ball mill, high energy mill, basket mill, agitator ball mill, cryogenic ball mill, micro ball mill, tumbler ball mill, continuous ball mill, stirred ball mill, pressurized ball mill, plasma assisted ball mill, freezer mill, vibratory sieve, ultrasonic homogenizer mill, centrifugal planetary mixer, vacuum ball mill, or resonant acoustic mixer (0070).
	Regarding claim 28, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method produces single-layer or few layer graphene sheets, where they are mostly single-layer (0048 and 0110), indicating that the graphene sheets can contain single-layer graphene, where since the graphene sheets can be provided by the indirect transfer method, the process of Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno is also expected to provide single-layer graphene sheets. 
	Regarding claim 29, Zhamu ‘472 in view of Zhamu ‘233, Jang, and Matsuno suggests the limitations of instant claim 1. Zhamu ‘472 further teaches that the method . 

Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. As discussed in the above rejection, Zhamu ‘472 teaches that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets (abstract and 0048). Zhamu ‘233 also indicates that the graphitic material has never been intercalated, oxidized, or exfoliated, and does not include previously produced isolated graphene sheets (0051).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718